Citation Nr: 1025183	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.  

2.  Entitlement to service connection for neuropathy and 
radiculopathy of the lower extremities.  

3.  Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD), from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and March 2008 rating decisions.  In 
July 2006, the RO, in part, granted service connection for PTSD 
and assigned a 30 percent evaluation, and denied service 
connection for a skin rash.  In March 2008, the RO denied, in 
part, service connection for neuropathy and radiculopathy of the 
lower extremities.  

The issue of service connection for a skin disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  Neuropathy or radiculopathy of the lower extremities was not 
shown in service or until many years thereafter, and there is no 
competent medical evidence that any current neurological disorder 
is related to service.  

3.  Since service connection was established, the Veteran's 
symptoms for PTSD are productive of occupational and social 
impairment with reduced reliability and productivity, and more 
nearly approximate the degree of occupational and social 
impairment contemplated by a 50 percent schedular rating, and no 
higher.  





CONCLUSIONS OF LAW

1.  The Veteran does not have neuropathy and radiculopathy of the 
lower extremities due to disease or injury which was incurred in 
or aggravated by service, nor may any current neurological 
disorder be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  The criteria for an initial evaluation of 50 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, 
Part 4, Diagnostic Codes 9411-9440 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters 
dated in April 2006 (PTSD and skin disorder) and November 2007 
(neurologic disorder), fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided herein 
is available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Concerning the claim for a neurological 
disorder, the Board concludes that an examination is not needed 
because there is no competent evidence establishing an in-service 
event, injury or disease, including on a presumptive basis, and 
no competent evidence that any claimed disability may be related 
to the Veteran's military service.  The Veteran was examined for 
VA purposes in connection with the PTSD issue.  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and an organic 
disease of the nervous system is manifest to a compensable degree 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Bilateral Lower Extremity Disorder

The Veteran does not claim nor do the service treatment records 
show any complaints, treatment, abnormalities, or diagnosis 
referable to any neurological problems in service or until many 
years thereafter.  In fact, the Veteran has not articulated any 
specific argument as to why he believes that service connection 
should be established for neuropathy and radiculopathy of the 
lower extremities.  

The evidence of record includes numerous VA and private medical 
records showing treatment for various maladies from 2005 to the 
present.  A private CT abdominal scan for a urological problem in 
October 2005, also revealed osteoarthritis of the lumbar spine.  
When seen by VA on routine follow-up for multiple, chronic 
medical problems in March 2006, the Veteran reported a history of 
low back pain related to prostate problems, and said that he sees 
a private urologist for treatment.  

When seen by VA in March 2007, the Veteran reported a history of 
sporadic back pain for many years with occasional lateral leg 
pain below the knees, and inquired whether carrying a 40 pound 
backpack in Vietnam could have caused his symptoms even though 
his back did not bother him at the time.  An MRI revealed Grade I 
spondylosis at L5-S1 with nerve root foramenal compression and 
"b pars" defects.  On examination, the Veteran had 
radiculopathy in both lower extremities, without myelopathy.  The 
examiner indicated that the Veteran's back problems were not 
severe enough to warrant surgery and recommended continued 
conservative treatment and use of a back brace.  

In this case, the Veteran does not claim, nor do the service 
treatment records show any signs or symptoms of a neurological 
disorder in service or until some 38 years after discharge from 
service.  The first evidence of osteoarthritis of the lumbar 
spine was in 2005, and first reported complaint of any 
neurological symptoms involving his lower extremities was in 
2007.  

Based on the evidence discussed above, the Board finds that the 
Veteran's belief that his current neurological problems may be 
related to service is not supported by any competent medical 
evidence and is of limited probative value.  Buchanan v. 
Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints); 
see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
("negative evidence" could be considered in weighing the 
evidence).  

While the Veteran may believe that his current neurological 
problems are related to service, he has not presented any 
competent medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Direct service connection requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Inasmuch as there was no claim or objective evidence of 
neuropathy or radiculopathy of the lower extremities in service 
or until nearly four decades after service, and no competent 
evidence that any current neurological disorder is related to 
service, the Board finds no basis for a favorable disposition of 
the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the issue on appeal.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

As noted above, this appeal arises from an original claim for 
compensation benefits and a July 2006 rating decision which 
granted service connection and assigned a 30 percent evaluation 
for PTSD, effective from February 2, 2006, the date of receipt of 
the Veteran's claim.  38 C.F.R. § 3.400(b)(2)(i) (2009).  

Where PTSD results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent rating is 
assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships, a 70 percent 
rating is for assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), a 30 percent rating is 
awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

Factual Background & Analysis

The Veteran contends that his PTSD symptoms are more severe than 
reflected in the 30 percent evaluation currently assigned and 
believes that he should be assigned a higher evaluation.  

Upon review of the evidentiary record, the Board notes that the 
Veteran's complaints and the clinical findings on the two VA 
examinations and the VA outpatient notes during the pendency of 
this appeal were not materially different.  While the Veteran 
reported depression, nightmares, irritability, and intrusive 
thoughts, the medical reports showed that he was consistently 
alert and well-oriented, and that his speech was coherent and 
goal directed.  There was no evidence of gross cognitive 
impairment or any suicidal or homicidal ideations, and the 
Veteran interacted and related appropriately with all of his 
healthcare providers and examiners.  

When examined by VA in May 2006, the examiner indicated that the 
claims file was reviewed and included a detailed description of 
the Veteran's complaints, medical history, and clinical findings.  
The Veteran reported intrusive thoughts, nightmares, startled 
response, survivor guilt, and increased irritability.  The 
Veteran worked for a trucking company for some 21 years and 
reported that he took an early retirement in 2004.  On mental 
status examination, the Veteran was neatly dressed and groomed, 
and his mood and affect were depressed and somber.  He made good 
eye contact and his rate and flow of speech was mildly slow.  The 
Veteran denied any psychotic symptoms or any suicidal or violent 
thoughts.  He was alert and well-oriented, there was no evidence 
of memory impairment or any obsessive or ritualistic behaviors 
and his judgment and insight were good.  The diagnosis was PTSD, 
and the Global Assessment of Functioning (GAF) score was 48.  The 
examiner opined that the Veteran's social and industrial 
impairment from his PTSD was moderate, and that he had maintained 
a reasonably successful marriage for many years.  

When examined by VA in May 2008, the Veteran reported that he had 
been married for 37 years and had a good relationship with his 
wife.  He has three grown children and several grandchildren that 
he was in contact with at least once a week, and said that he and 
his wife go out to dinner with them frequently.  The Veteran 
reported symptoms of anger, irritability, intrusive thoughts, 
nightmares two to three times a week, difficulty sleeping, and 
was chronically depressed.  Since retiring, the Veteran reported 
that he gets up early everyday and goes for a walk, then does 
some things around the house or in the neighborhood.  About once 
a month, he gets together with other retirees from his company 
for dinner.  He also reported that he goes out to eat and goes to 
church with his wife on a regular basis.  The Veteran reported 
that he and his wife traveled some, and plan to do more after she 
retires in about a year.  The clinical findings on mental status 
examination were essentially unchanged from the prior VA 
examination, and showed the Veteran was appropriately dressed and 
cooperative throughout the interview.  His mood and affect were 
depressed and somber, but he was able to smile a couple of times 
when talking about the things in life that brought him joy.  He 
was well oriented, there was no evidence of memory impairment, 
and he denied any suicidal or homicidal ideations.  The Veteran 
described being irritable and snappy, but said that with aging, 
he had learned strategies to avoid acting out on his anger.  His 
insight and judgment were good.  The diagnosis was PTSD and the 
GAF score was 48.  

The evidentiary record includes numerous VA outpatient notes from 
2005 to 2008.  The Veteran's complaints and the few clinical 
findings reported on some of the notes were not materially 
different from the two VA examinations described above.  As such, 
further discussion of the outpatient notes would be redundant and 
of little value to the decision.  

As indicated above, the Veteran reported symptoms of depression, 
nightmares, irritability, startled response, and survivor guilt.  
Mental status findings also showed that he was cooperative, 
alert, and well oriented at all times.  His memory was intact and 
his speech was coherent, logical, and goal directed.  There was 
no evidence of any suicidal or homicidal ideations, obsessive or 
ritualistic behaviors, or any psychosis.  The Veteran has been 
married for over 37 years and has maintained a good relationship 
with his wife and grandchildren.  Although the Veteran reported 
that he does not like to be around crowds, he goes out to dinner 
with his wife regularly, and with other retirees from his company 
once a month.  

While the evidence suggests that the Veteran has been able to 
control his symptoms over the years, the Board does not discount 
the effect that his nightmares, intrusive thoughts and depression 
have on his daily life.  The Veteran has difficulty sleeping, 
isolates himself to some extent, and has periods of irritability 
and mood disturbance which affect his social and industrial 
capacity.  However, the fact that the Veteran has been able to 
control his symptoms with medication does not diminish the degree 
of his psychiatric impairment.  

The evidence required to warrant a grant of disability benefits 
does not have to be conclusive.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  The material question 
at issue is whether the Veteran has sufficient occupational and 
social impairment to disrupt his performance of occupational 
tasks to the extent set forth in the rating criteria described 
above for a higher evaluation of 50 percent or greater at any 
time during the pendency of this appeal.  38 C.F.R. § 4.130 
(2009).  

After reviewing the evidence of record, the Board concludes that 
the Veteran's psychiatric disability picture more closely 
approximates the criteria for a 50 percent schedular rating, and 
no higher.  

The evidence does not show that the Veteran's symptomatology was 
reflective of the severity and persistence to warrant an 
evaluation in excess of 50 percent under the criteria discussed 
above.  The medical evidence of record does not reflect any 
impairment of thought process or communication, inappropriate 
behavior, actual danger of hurting himself or others, or an 
inability to perform the routine activities of daily living.  The 
Veteran has never displayed any evidence of disorientation or any 
impairment of memory.  He is well-oriented and his thought 
processes are logical and goal directed.  

The Veteran does not demonstrate occupational and social 
impairment due to symptoms related to PTSD, such as, obsessional 
rituals which interfere with routine activities; intermittent, 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has acknowledged 
that the Board cannot assign an extraschedular rating in the 
first instance, but found that the Board must specifically 
adjudicate whether to refer a case for such an evaluation when 
the issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).  Accordingly, the Board has considered 
whether the case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2009).  

In this regard, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Veteran does not claim nor does the record 
show any periods of hospitalization for his PTSD, nor is there 
any objective evidence of marked interference with employment due 
solely to the service-connected disability.  In this case, the 
manifestations of the Veteran's disability are consistent with 
the schedular criteria, and there is no objective evidence that 
the manifestations of his disability are unusual or exceptional.  
In sum, there is no indication that the average industrial 
impairment from the Veteran's PTSD would be in excess of that 
contemplated by assigned evaluation.  Therefore, referral of this 
case for extraschedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Also, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for a total rating based on 
individual unemployability (TDIU) is part of an increased rating 
claim when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  In this regard, the Veteran has not indicated, nor does 
the evidence otherwise show, that he is unable to obtain or 
maintain employment due to his PTSD.  As such, further 
consideration of a TDIU is not warranted.  

Finally, the Veteran has been assigned a 50 percent evaluation 
for his PTSD based on the clinical and diagnostic findings 
demonstrated on examinations and evaluations during the pendency 
of his appeal.  The evidence does not show, however, that his 
disability has been more or less disabling than reflected in the 
50 percent evaluation assigned at anytime during the pendency of 
this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Service connection for neuropathy and radiculopathy of the lower 
extremities is denied.  

An initial schedular evaluation of 50 percent, and no greater, 
for PTSD is granted, subject to VA laws and regulation concerning 
payment of monetary benefits.  


REMAND

Concerning the claim for a skin disorder, the Veteran contends 
that he has had chronic problems with a rash on his upper back 
ever since he was in Vietnam and believes that it may have been 
caused by exposure to herbicides.  The representative noted that 
while the Veteran was not shown to have a skin disorder at the 
time of his service separation examination in May 1969, he was 
treated at the dermatology clinic on a couple of occasions in 
service.  He argued, therefore, that the Veteran should be 
afforded a VA examination to determine the etiology of his 
current skin disorder.  

A review of the service treatment records showed that the Veteran 
was seen at the dermatology clinic for gonorrhea and "CRO" in 
January 1968, and for ring worm on the back of his neck in 
October 1968.  The current evidence of record shows that the 
Veteran had numerous excoriations and mild lichenification on his 
upper back between his shoulders.  (See October 2006 VA 
dermatology note).  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the evidence of record shows treatment for skin 
problems during service, medical evidence of a current skin 
disorder, and the Veteran's contentions that he has had chronic 
skin problems ever since service.  However, he has never been 
afforded a VA examination to determine the nature and etiology of 
his current skin disorder.  Therefore, one must be provided to 
him.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one"].  

Accordingly, the case is REMANDED for the following action:  

1.  Appropriate steps should be taken to 
obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any skin problems from the date 
of his discharge from service to 2006.  
After the Veteran has signed the 
appropriate releases, attempts to obtain 
copies of the identified records should be 
made.  

2.  The Veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of any identified skin 
disorder on the upper back.  All indicated 
tests and studies are to be performed.  The 
claims file must be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently identified skin disorder 
is related to/had its onset in service.  

The examiner should describe all findings 
in detail and provide a complete rationale 
for all conclusions reached and opinions 
expressed.  If the examiner is only able to 
theorize or speculate as to the 
relationship, if any, between any 
identified skin disorder and service, this 
should be so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

3.  Thereafter, the AMC should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


